El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
En 25 de abril de 1971 el demandado, Liborio Maldonado Febo, dio muerte a tiros a Santos Sepúlveda, hombre de 52 años de edad, en pleno ejercicio de sus facultades físicas y mentales y quien tenía empleo lucrativo a la hora de su muerte. La lectura de las determinaciones de hecho del Juez Superior demuestra que el crimen fue vicioso e innecesario, corolario de una discusión motivada por el estacionamiento de un vehículo de motor, discusión en la que el matador no era parte interesada, ya que la misma se llevaba a cabo entre el occiso y un tal Julio Avilés Rodríguez, persona que no es parte de este pleito y el cual!(Avilés Rodríguez) no fue víc-tima ni victimario en los sucesos que dieron lugar al litigio de autos.
La viuda y los hijos del occiso demandaron al matador en daños por la muerte de su esposo y padre, respectivamente. Visto el caso, el Tribunal Superior declaró con lugar la de-*532manda y condenó al demandado a pagarle a la esposa e hijos del occiso la modesta suma de $3,000 a cada uno, para un total de $15,000 más $1,500 para honorarios de abogado.
Para hacer efectiva la sentencia los demandantes embar-garon la casa del demandado y se señaló subasta de los bienes del demandado para el 19 de mayo de 1978, por una suma no menor de $39,000. Esa subasta no se celebró. Informa la de-mandante recurrida en su memorando que no se ha señalado ni celebrado la nueva subasta.
El día 4 de ese mes, Luz Santos, esposa del demandado, presentó moción de intervención alegando que el inmueble embargado era un bien ganancial, que ni ella ni la sociedad de gananciales existente entre ella y el demandado fueron incluidas en el pleito y solicitaba que se determinaran sus derechos en el inmueble antes de efectuarse la subasta. El tribunal de instancia declaró sin lugar esa moción de inter-vención en 4 de junio de 1978.
Luz Santos, aquí recurrente, hace ante nos los siguientes dos señalamientos de error:
1) Que erró el tribunal de instancia al dictar su Reso-lución de 14 de junio de 1978 declarando sin lugar la moción de intervención presentada por la recurrente.
2) Que erró el tribunal de instancia al no paralizar la subasta y al no declarar nula la subasta y el embargo o, en la alternativa, al no fijar los derechos de la recurrente por ser dicha propiedad perteneciente a la sociedad de ganan-ciales constituida por el demandado y la recurrente.
Argumenta la querellante que el tribunal de instancia in-fringió el Art. 1310 del Código Civil, 31 L.P.R.A. see. 3663. Dicho artículo dispone lo siguiente:
“El pago de deudas contraídas por el marido o la mujer antes del matrimonio no estará a cargo de la sociedad de gananciales.
Tampoco lo estará el de las multas y condenas pecuniarias que se les impusieren.
Sin embargo, el pago de las deudas contraídas por el marido o la mujer con anterioridad al matrimonio, y el de las multas y *533condenas que se le impongan, podrá repetirse contra los ganan-ciales después de cubiertas las atenciones que enumera la see. 3661 [Art. 1308 del Código Civil], si el cónyuge deudor no tu-viese capital propio o fuera insuficiente; pero al tiempo de liqui-darse la sociedad se le cargará lo satisfecho por los conceptos expresados.”
También argumenta la recurrente, y así surge del artí-culo citado, que para dirigir la multa o sentencia contra un bien ganancial es necesario satisfacer las condiciones del Art. 1308, según enmendado, del Código Civil, 31 L.P.R.A. see. 3661, el cual lee como sigue:
“Serán de cargo de la sociedad de gananciales:
1. Todas las deudas y obligaciones contraídas durante el ma-trimonio por cualquiera de los cónyuges.
2. Los atrasos o créditos devengados durante el matrimonio, de las obligaciones a que estuviesen afectos así los bienes propios de los cónyuges como los gananciales.
3. Las reparaciones menores o de mera conservación hechas durante el matrimonio en los bienes peculiares de cualquiera de los cónyuges. Las reparaciones mayores no serán de cargo de la sociedad.
4. Las reparaciones mayores o menores de los bienes ganan-ciales.
5. El sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges.
6. Los préstamos personales en que incurra cualquiera de los cónyuges.”
Este es un caso clásico en el cual entran en juego los dos artículos del Código Civil antes citados. El caso rector de Lugo Montalvo v. González Manon, 104 D.P.R. 372 (1975), pauta una serie de excepciones a la regla general, excepciones que necesitaban solución judicial. Allí, en Lugo Montalvo, supra, hicimos responder a la sociedad de gananciales de la condena en daños porque el beneficio económico que se percibía por la mala práctica en cuestión había beneficiado a la sociedad de gananciales y no a uno de sus miembros exclusivamente. Dijimos entonces a la pág. 378:
*534“Generalmente se reconoce que si la acción o gestión del marido aprovecha económicamente la masa ganancial, la respon-sabilidad también será de cargo de dichos bienes. Como expresa Scaevola, ‘quién está a las ganancias, debe estar a las pérdidas,’ precepto que considera que desde muy antiguo rige en materia de sociedad.”
En el caso de autos por el contrario la condena en daños surge de un acto ilegal, de un crimen, cometido únicamente por el marido. No viene pues, la sociedad ganancial obligada a responder en primer lugar económicamente por ese daño a tenor con el Art. 1310 del Código Civil antes citado. Lugo Guzmán v. Santiago Albino, 87 D.P.R. 623 (1963); Rivera v. de Martínez, 70 D.P.R. 482 (1949); y Rivera v. Casiano, 68 D.P.R. 190 (1948).
En vista de lo anterior corresponde dejar sin efecto la Resolución recurrida, ordenando a la Ilustrada Sala Senten-ciadora que admita a la recurrente Luz Santos como inter-ventora y que señale y celebre una vista para que las partes diluciden si el demandado tiene bienes propios con los cuales satisfacer la sentencia civil impuéstale, o en su defecto qué parte de dicha sentencia debe ser sufragada de bienes de la sociedad de gananciales. En este segundo supuesto se tomarán las medidas necesarias para que, en su día, al liquidarse la sociedad de gananciales, por la razón que fuere, se le pueda cargar al cónyuge sentenciado en daños y honorarios de abogado, lo satisfecho por la sociedad de gananciales por esos conceptos, Art. 1310, Código Civil, in fine.

En vista de lo anterior, se dejará sin efecto la Resolución recurrida y se devolverá el caso al tribunal de instancia para la continuación de los procedimientos según lo aquí ordenado.

El Juez Asociado Señor Martín se unió a la opinión del Tribunal y emitió opinión concurrente a la cual se une el Juez Asociado Señor Torres Rigual.
*535—0—